El Juez Presidente Sr. QuiñoNes,
después de exponer los hechoiS anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada.
Resultando: que antes de celebrarse la comparecencia para la que fueron citadas las partes, presentó esdrito el abogado defensor del promovente manifestando que por un error in-voluntario había expresado en su primer escrito que su repre-sentado carecía de título “inscrito,” en vez de decir que *506carecía de título de dominio “escrito,” á lo que se acordó que se tuviera por hecha dicha manifestación y se agregara á sus antecedentes escrito de referencia.
Considerando: que, no obstante la rectificación hecha en el citado escrito por el abogado defensor del promovente, no procede dictarse á favor de éste la declaratoria de dominio que interesa, toda vez que los testigos presentados sólo declaran que viene poseyendo el terreno de que se trata hace más de dos años, pero sin precisar que lo poseyera por seis años ó más, que es el tiempo de posesión que exigía la Orden Judicial de 4 de Abril de 1899, que es la aplicable al caso; y si bien agregan que el anterior dueño del terreno lo poseyó por espacio de más de doce años, quieta y pacífica-mente, y pagando las contribuciones correspondientes, tam-poco expresan si poseía ó no con título, que es un requisito indispensable para la adquisición del dominio de los inmuebles por la prescripción ordinaria, y que debe probarse siempre, determinándolo especialmente, para que el Tribunal pueda apreciar si es ó no un título justo, á los efectos de la prescrip-ción, requisitos que no han sido cumplidos en el caso presente y por consiguiente, no procede estimarse bien probado el do-minio que reclama la parte promovente.
Yistos los artículos 395 de la Ley Hipotecaria, los 1940, 1952,1953 y 1954 del antiguo Código Civil y la Orden Judicial de 4 de Abril de 1899.
Fallamos: que debemos confirmar y confirmamos la senten-cia apelada, en cuanto por ella se declara no haber lugar á la declaratoria de dominio solicitada, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.